Case: 13-10231   Date Filed: 08/14/2013   Page: 1 of 4


                                                          [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 13-10231
                         Non-Argument Calendar
                       ________________________

                   D.C. Docket No. 1:11-cv-00575-WS-N



INSURANCE COMPANY OF THE WEST,

                                                       Plaintiff-Appellee,
                                  versus


OLLINGER CONSTRUCTION, INC.,

                                                      Defendant-Appellant,

TOM P. OLLINGER, et al.,

                                                       Defendants.

                       ________________________

                Appeal from the United States District Court
                   for the Southern District of Alabama
                       ________________________

                             (August 14, 2013)
              Case: 13-10231     Date Filed: 08/14/2013   Page: 2 of 4


Before HULL, JORDAN, and HILL, Circuit Judges.


PER CURIAM:

      This is an appeal from the grant of plaintiff-appellee’s, Insurance Company

of the West (ICW), motion for summary judgment against defendant-appellant,

Ollinger Construction, Inc. (New Ollinger), in its complaint for exoneration of the

surety in the amount of $225,231.52, under the terms of a General Indemnity

Agreement (GIA), dated February 6, 2004.

      The complaint alleges that ICW issued certain performance and payment

bonds on New Ollinger=s behalf. Subsequently, ICW received certain claims from

subcontractors, laborers and materialmen under the payment bond. ICW alleges in

the complaint that it settled and paid claims in excess of $150,000 under the

payment bond. It seeks to recover that amount, plus attorneys= fees, interest, and

costs, from New Ollinger.

      ICW argues that New Ollinger is obliged to indemnify it under the terms of

the GIA. New Ollinger denies liability on the basis that it was not a party to the

GIA, and, that the GIA has been terminated.

      The original GIA was executed in 2004 by ICW and a construction company

named Ollinger/Mostellar & Associates, Inc. (Old Ollinger), in favor of ICW as

surety. The signatories to the agreement were: Wayne B. Mostellar (President of

Old Ollinger), Tom P. Ollinger (CEO and Secretary of Old Ollinger), and
                                          2
                 Case: 13-10231       Date Filed: 08/14/2013        Page: 3 of 4


individuals, Wayne B. Mostellar, Virginia M. Mostellar, Tom P. Ollinger, and

Lucille Jackson Ollinger (also, collectively, Old Ollinger).

       In the agreement, Old Ollinger agreed to Aindemnify and keep indemnified

[ICW] against any and all liability for losses and expenses of whatsoever kind or

nature, including attorney fees and costs, by reason of having executed or procured

the execution of Bonds, or by reason of the failure of [Old Ollinger] to perform or

comply with the covenants and conditions of this Agreement.@ Under the GIA,

Old Ollinger agreed that they were not simply binding themselves, but that they

were acting Afor themselves and their heirs, executors, administrators, successors,

and assigns.@1

       Two years later, in 2006, Tom Ollinger bought out his partner Wayne

Mostellar’s share of Old Ollinger, and changed the name of the company to

Ollinger Construction, Inc. (New Ollinger). One month later, Tom Ollinger sold

the company to Alexander Allain, who retained its corporate name, Ollinger

Construction, Inc.


       1
         The agreement provided that ICW=s Arights and remedies . . . under this Agreement may
not be waived or modified except by written amendment signed by@ ICW. The district court
found New Ollinger=s argument that it had been orally reassured by ICW agents that it would be
treated as a new start-up entity was meritless, as there was never a written amendment made to
the GIA, signed by the surety.
        The GIA Aremains in full force and effect until terminated,@ by thirty days= written notice
to ICW. The district court also found that New Ollinger had never given written notice to ICW
to terminate the GIA.


                                                 3
              Case: 13-10231    Date Filed: 08/14/2013   Page: 4 of 4


      The district court found that the GIA applied to New Ollinger as the

successor-in-interest to Old Ollinger, as it was the same company with a different

name. The district court also found that ICW had made an uncontroverted

showing that its recoverable losses incurred by New Ollinger=s breach of its

indemnity obligations under the GIA totaled $225,231.52. It granted summary

judgment to ICW in this amount. We agree.

      We have reviewed the record in this appeal, the briefs, and the arguments of

counsel. Finding no error, we affirm the judgment of the district court.

      AFFIRMED.




                                         4